Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 12-26 are pending for examination in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2022, 03/25/2022 and 08/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature as claimed “in response to determination that the intended device is not identified by the first identifier and the second identifier, display a warning screen on a screen of the information processing device” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 12, 25 and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang et al. (Pub. No.: US 2014/0355048 A1), hereinafter “Kang”.

As to claim 12. Kang discloses, an information processing apparatus (Kang, fig.2), comprising: 
a processor (Kang, fig.2, element-100) configured to: 
acquire a first address information and a first identifier that identifies an intended device via a near field communication (Kang, fig.2, [0062], the mobile device 100 receives the information of the MFP 200 (operation S102), which is stored in the NFC tag 210 of the MFP 200, and sets a Wi-Fi Direct connection for data communication to the MFP 200 by using the received information of the MFP 200 (operation S103)); 
acquire a second identifier that identifies a device indicated by the first address information via a network (Kang, fig.2, [0062], the mobile device 100 receives the information of the MFP 200 (operation S102), which is stored in the NFC tag 210 of the MFP 200, and sets a Wi-Fi Direct connection for data communication to the MFP 200 by using the received information of the MFP 200 (operation S103)); and 
in response to determining that the intended device is not identified by the first identifier and the second identifier, display a warning screen on a screen of the information processing apparatus (Kang, [0076], On the screen 400b of FIG. 4B, since no MFP 200 is currently connected to the mobile device 100, a sub tap 420 displays a message such as "No Selected Printer". Area 435 of a content display area 430 displays a message to ask whether to search for a printer (including for example an MFP 200), and area 436 displays a button to confirm to search for a printer (MFP 200).).

Claims 25 and 26 are rejected for same rationale as applied above in reference to claim 12.

As to claim 13. Kang discloses, wherein the processor is further configured to: in response to determining that the intended device is identified by the first identifier and the second identifier, request the intended device to perform an action (Kang, [0084]).

As to claim 14. Kang discloses, wherein: the warning screen includes a display for selecting whether to continue requesting the device indicated by the first address information to perform an action (Kang, [0084]).

As to claim 15. Kang discloses, wherein: the warning screen includes a button to cancel an action of the device indicated by the first address information (Kang, fig.4A, element-402, [0074]).

As to claim 16. Kang discloses, wherein: the network is a wireless communications network, and at least one of a password, Service Set Identifier (SSID), or encryption scheme information for using the network is obtained through the near field communication (Kang, fig.2, [0063]).

As to claim 17. Kang discloses, wherein: the warning screen includes a display for receiving input of the address of the intended device (Kang, fig.5, [0090]).


As to claim 19. Kang discloses, wherein the processor is further configured to: update the first address information stored therein with the third address information (Kang, [0041], updating wireless connection via PIN).

As to claim 22. Kang discloses, wherein: the near field communication is communication using a Near-Field Communications (NFC) chip, and the first address information and the first identifier are acquired through the NFC chip configured external to any of the one or more devices (kang, fig.9, [0115]).

As to claim 23. Kang discloses, wherein the processor is further configured to: acquire the second identifier from a Management Information Base (MIB) of the apparatus indicated by the first address information (Kang, [0017]).

As to claim 24. (New) Kang discloses, wherein the processor is further configured to: acquire the second identifier through a Web Application Programming Interface (API) provided by the device indicated by the first address information (Kang, [0096]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang as applied to claims above in view of Park et al. (Pub. No.: US 2013/0057897 A1), hereinafter “Park”.

As to claim 20. Kang discloses the invention as in parent claims above, including a warning screen includes a display (kang, fig.4A). Kang however is silent on disclosing explicitly, indicating a possibility of an address of the device identified by the first identifier having been changed.
Park discloses a similar concept, indicating a possibility of an address of the device identified by the first identifier having been changed (Park, [0074], The host name of the wireless device 20 may be changed, and the IP address is flexible because it may be changed whenever the wireless device 20 is connected to other devices. Thus, a media access control (MAC) address of the wireless device 20 may be the exclusive information of the wireless device 20. In an embodiment, the user ID information is generated by using the MAC address of the wireless device 20.).
Therefore, before the effective filing date of the instant application it would have been obvious to one of the skilled in the art to incorporate the teachings of “Park” into those of Kang to provide an image forming apparatus supporting peer to peer (P2P) connection, and more particularly, to a method of performing image forming operations transmitted to an image forming apparatus supporting a P2P connection through a user authentication.

As to claim 21. The combined system of Kang and Park discloses the invention as in claim above, including, determine that the intended device is identified by the first identifier and the second identifier in response to a determination result indicating that the first identifier is identical to the second identifier (Park, [0058], the Wi-Fi direct device has the profile storage function as described above, the Wi-Fi Direct device stores information of the other Wi-Fi Direct devices connected at least once thereto, and then, may be connected fast without executing the WPS by using the stored information in a case where the same device tries to connect thereto again.).

Examiner Note: Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 12 and 22 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 and 10 of U.S. Patent No. 11159482. Although the claims at issue are not identical, they are not patentably distinct from each other because see the table below.

Instant Application: 16/855,737		Patent No.: US 11159482 B2
12. (New) An information processing apparatus, comprising: 

a processor configured to: 
acquire a first address information and a first identifier that identifies an intended device via a near field communication;

 acquire a second identifier that identifies a device indicated by the first address information via a network; and 








in response to determining that the intended device is not identified by the first identifier and the second identifier, display a warning screen on a screen of the information processing apparatus.
1. An information processing apparatus connected with one or more devices through a network, comprising:
a processor configured to:
acquire a first address information and a first identifier that identifies a device via a near field communication;

acquire, from at least one device, a second identifier that identifies the at least one device via the network by connecting the at least one device indicated by the first address information, the network different from the near field communication; 
determine if a same device is identified by the first identifier acquired via the near field communication and the second identifier acquired via the network; and
in response to determining that the same device is identified by the first identifier and the second identifier, request the at least one device to perform image processing by transmitting the request via the network.
26. (New) A method for use in an information processing apparatus, the method comprising: 

acquiring a first address information and a first identifier that identifies an intended device via a network; 

acquiring a second identifier that identifies a device indicated by the first address information via a network; and 










in response to determining that the intended device is not identified by the first identifier and the second identifier, displaying a warning screen.
22. A method comprising: 
connecting an information processing apparatus with one or more devices through a network; 
acquiring a first address information and a first identifier that identifies a device via a near field communication; 

acquiring, from at least one device, a second identifier that identifies the at least one device via the network by connecting the at least one device indicated by the first address information, the network different from the near field communication; 
determining if a same device is identified by the first identifier acquired via the near field communication and the second identifier acquired via the network; and 


in response to determining that the same device is identified by the first identifier and the second identifier, requesting the at least one device to perform image processing by transmitting the request via the network.


Claim 25 is a system claim which carries similar limitation (under a different statutory class) as computer program product of the US patent no: 11159482. This is a 102 type double patenting rejection which anticipates the claims over the issued patent no.: US 11159482. The claim of instant application encompasses the scope and limitations similar to those already patented.
Dependent claims 13-24 carry the deficiencies from the base claim 12.
	
Conclusion 
	 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (Pub. No.: US 2014/0355047 A1), is one of the most pertinent art in the field of invention and discloses, a method of mobile printing using near field communication (NFC) includes checking a version of firmware installed in an image forming apparatus; determining whether the checked version of the firmware supports Wi-Fi Direct connection via automatic transmission of a personal identification number (PIN).  
Shibata et al. (Pub. No.: US 2014/0092413 A1) discloses, the server to generate, in response to receiving a request, first specific data. The first specific data comprises a first location information for location of first web data configured to display a message screen for specifying new setting information including the first setting information for the communication device. The first specific data is configured to be in a format for transmission using the protocol.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The Examiner can normally be reached on Monday - Friday: 9 a.m. to 6 p.m. Eastern Time. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, BRIAN GILLIS can be reached at (571) 272-7952.  The fax phone number for the organization where this Application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, visit http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/TAUQIR HUSSAIN/
Primary Examiner, Art Unit 2446